Exhibit 10.1

THE TIMKEN COMPANY

Performance-Based Restricted Stock Unit Agreement

WHEREAS,             (“Grantee”) is an employee of The Timken Company (the
“Company”) or a Subsidiary; and

WHEREAS, the grant of performance-based Restricted Stock Units evidenced hereby
was authorized by a resolution of the Compensation Committee (the “Committee”)
of the Board that was duly adopted on             , and the execution of a
performance-based Restricted Stock Unit Agreement in the form hereof (this
“Agreement”) was authorized by a resolution of the Committee duly adopted on
            .

NOW, THEREFORE, pursuant to The Timken Company 2011 Long-Term Incentive Plan
(the “Plan”) and subject to the terms and conditions thereof and the terms and
conditions hereinafter set forth, the Company hereby confirms to Grantee the
grant, effective             (the “Date of Grant”), of             Restricted
Stock Units (the “PRSUs”). Subject to the attainment of the Management
Objectives described in Section 3 of this Agreement, Grantee may earn between 0%
and             % of the PRSUs. All terms used in this Agreement with initial
capital letters that are defined in the Plan and not otherwise defined herein
shall have the meanings assigned to them in the Plan.

 

  1. Payment of PRSUs. The PRSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Restriction Period lapses and
Grantee’s right to receive payment for the PRSUs becomes nonforfeitable (“Vest,”
“Vesting” or “Vested”) in accordance with Section 3 and Section 4 of this
Agreement.

 

  2. PRSUs Not Transferrable. None of the PRSUs nor any interest therein or in
any Common Shares underlying such PRSUs will be transferable other than by will
or the laws of descent and distribution prior to payment.

 

  3. Vesting of PRSUs.

 

  (a) Subject to the terms and conditions of Section 4 and Section 5 of this
Agreement, the PRSUs will Vest on the basis of the relative achievement of the
Management Objective or Management Objectives approved by the Committee on the
Date of Grant (the “Performance Metrics”) for the period from January 1, 2012
through December 31, 2014 (the “Performance Period”) as follows:



--------------------------------------------------------------------------------

  (i) The applicable percentage of the PRSUs that shall be earned by Grantee for
the Performance Period shall be determined by reference to the Performance
Matrix for the Performance Period approved by the Committee on the Date of Grant
(the “Performance Matrix”);

 

  (ii) In the event that the Company’s achievement with respect to one of the
Performance Metrics is between the performance levels specified in the
Performance Matrix, the applicable percentage of the PRSUs that shall be earned
by Grantee for the Performance Period shall be determined by the Committee using
straight-line interpolation; and

 

  (iii) The Vesting of the PRSUs pursuant to this Section 3 or pursuant to
Section 4 shall be contingent upon a determination of the Committee that the
Performance Metrics, as described in this Section 3, have been satisfied.

 

  (b) If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, the manner in which it
conducts business or other events or circumstances render the Performance
Metrics specified in this Section 3 to be unsuitable, the Committee may modify
such Performance Metrics or any related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate; provided, however, that
no such action may result in the loss of the otherwise available exemption of
the PRSUs under Section 162(m) of the Code.

 

  (c) All determinations involving the Performance Metrics set forth in this
Section 3 shall be calculated based on U.S. Generally Accepted Accounting
Principles in effect at the time the Performance Metrics are established without
regard to any change in accounting standards that may be required by the
Financial Accounting Standards Board after the Performance Metrics are
established.

 

  (d) Subject to Section 3(a), Section 3(b) and Section 3(c), the PRSUs earned
with respect to the Performance Period will Vest if Grantee is in the continuous
employ of the Company or a Subsidiary from the Date of Grant through the last
day of the Performance Period. For purposes of this Agreement, the continuous
employment of Grantee with the Company or a Subsidiary will not be deemed to
have been interrupted, and Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of the transfer of Grantee’s
employment among the Company and its Subsidiaries.

 

  4. Alternative Vesting of PRSUs. Notwithstanding the provisions of Section 3
of this Agreement, and subject to the payment provisions of Section 6 hereof,
Grantee shall Vest in some or all of the PRSUs under the following
circumstances:

 

  (a) Death or Disability: If Grantee should die or become permanently disabled
while in the employ of the Company or a Subsidiary, then Grantee shall Vest in a
number of PRSUs equal to the product of (i) the



--------------------------------------------------------------------------------

  number of PRSUs in which Grantee would have Vested in accordance with the
terms and conditions of Section 3 if Grantee had remained in the continuous
employ of the Company or a Subsidiary from the Date of Grant until the end of
the Performance Period or the occurrence of a Change in Control to the extent a
Replacement Award is not provided, whichever occurs first, multiplied by (ii) a
fraction (in no case greater than 1) the numerator of which is the number of
whole months from the Date of Grant through the date of such death or permanent
disability and the denominator of which is 36. PRSUs that Vest in accordance
with this Section 4(a) will be paid as provided for in Section 6(a) of this
Agreement. For purposes of this Agreement, “permanently disabled” means that
Grantee has qualified for long-term disability benefits under a disability plan
or program of the Company or, in the absence of a disability plan or program of
the Company, under a government-sponsored disability program and is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code.

 

  (b) Retirement: If Grantee should retire with the Company’s consent, then
Grantee shall Vest in a number of PRSUs equal to the product of (i) the number
of PRSUs in which Grantee would have Vested in accordance with the terms and
conditions of Section 3 if Grantee had remained in the continuous employ of the
Company or a Subsidiary from the Date of Grant until the end of the Performance
Period or the occurrence of a Change in Control to the extent a Replacement
Award is not provided, whichever occurs first, multiplied by (ii) a fraction (in
no case greater than 1) the numerator of which is the number of whole months
from the Date of Grant through the date of such retirement and the denominator
of which is 36. PRSUs that Vest in accordance with this Section 4(b) will be
paid as provided for in Section 6(a) of this Agreement. For purposes of this
Agreement, “retire with the Company’s consent” means: (i) the retirement of
Grantee prior to age 62 under a retirement plan of the Company or a Subsidiary,
if the Board or the Committee determines that his retirement is for the
convenience of the Company or a Subsidiary; or (ii) the retirement of Grantee at
or after age 62 under a retirement plan of the Company or a Subsidiary.

 

  (c) Change in Control:

 

  (i) Upon a Change in Control occurring during the Restriction Period while
Grantee is an employee of the Company or a Subsidiary or during the period that
Grantee is deemed to be in the continuous employ of the Company or a Subsidiary
pursuant to Section 4(a), 4(b), 4(d) or 4(e), to the extent the PRSUs have not
been forfeited, the PRSUs will Vest (except to the extent that a Replacement
Award is provided to Grantee for the PRSUs) as follows: the Performance Period
will terminate and the Committee as constituted immediately before the Change of
Control will



--------------------------------------------------------------------------------

  determine and certify the Vested PRSUs based on actual performance through the
most recent date prior to the Change of Control for which achievement of the
Performance Metrics can reasonably be determined. PRSUs that Vest in accordance
with this Section 4(c)(i) will be paid as provided for in Section 6(b) of this
Agreement.

 

  (ii) For purposes of this Agreement, a “Replacement Award” means an award
(A) of performance-based restricted stock units, (B) that has a value at least
equal to the value of the PRSUs, (C) that relates to publicly traded equity
securities of the Company or its successor in the Change in Control (or another
entity that is affiliated with the Company or its successor following the Change
in Control), (D) the tax consequences of which, under the Code, if Grantee is
subject to U.S. federal income tax under the Code, are not less favorable to
Grantee than the tax consequences of the PRSUs, (E) that vests upon a
termination of Grantee’s employment with Company or its successor in the Change
in Control (or another entity that is affiliated with the Company or its
successor following the Change in Control) for Good Reason by Grantee or without
Cause by such employer within a period of two years after the Change in Control
based on actual performance through the date of such termination, and (F) the
other terms and conditions of which are not less favorable to Grantee than the
terms and conditions of the PRSUs (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it conforms to the requirements of Treasury Regulation
1.409A-3(i)(5)(iv)(B) or otherwise does not result in the PRSUs or Replacement
Award failing to comply with Section 409A of the Code. Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the PRSUs if the requirements of the preceding sentence are
satisfied. The determination of whether the conditions of this Section 4(c)(ii)
are satisfied will be made by the Committee, as constituted immediately before
the Change in Control, in its sole discretion.

 

  (iii) For purposes of Section 4(c)(ii), “Cause” will be defined not less
favorably with respect to Grantee than: any intentional act of fraud,
embezzlement or theft in connection with the Grantee’s duties with the Company,
any intentional wrongful disclosure of secret processes or confidential
information of the Company or a Subsidiary, or any intentional wrongful
engagement in any competitive activity that would constitute a material breach
of Grantee’s duty of loyalty to the Company, and no act, or failure to act, on
the part of Grantee shall be deemed “intentional” unless done or omitted to be
done by Grantee not in good faith and



--------------------------------------------------------------------------------

     without reasonable belief that Grantee’s action or omission was in or not
opposed to the best interest of the Company; provided, that for any Grantee who
is party to an individual severance or employment agreement defining Cause,
“Cause” will have the meaning set forth in such agreement. For purposes of
Section 4(c)(ii), “Good Reason” will be defined to mean: a material reduction in
the nature or scope of the responsibilities, authorities or duties of Grantee
attached to Grantee’s position held immediately prior to the Change in Control,
a change of more than 60 miles in the location of Grantee’s principal office
immediately prior to the Change in Control, or a material reduction in Grantee’s
remuneration upon or after the Change in Control; provided, that no later than
90 days following an event constituting Good Reason Grantee gives notice to the
Company of the occurrence of such event and the Company fails to cure the event
within 30 days following the receipt of such notice.

 

  (iv) If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding PRSUs which at the time of the Change
in Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change in Control and will be paid as provided for in Section 6(b) of this
Agreement.

 

  (d) Divestiture: If Grantee’s employment with the Company or a Subsidiary
terminates as the result of a divestiture, then Grantee shall Vest in a number
of PRSUs equal to the product of (i) the number of PRSUs in which Grantee would
have Vested in accordance with the terms and conditions of Section 3 if Grantee
had remained in the continuous employ of the Company or a Subsidiary from the
Date of Grant until the end of the Performance Period or the occurrence of a
Change in Control to the extent a Replacement Award is not provided, whichever
occurs first, multiplied by (ii) a fraction (in no case greater than 1) the
numerator of which is the number of whole months from the Date of Grant through
the date of such termination and the denominator of which is 36. PRSUs that Vest
in accordance with this Section 4(d) will be paid as provided for in
Section 6(a) of this Agreement. For the purposes of this Agreement, the term
“divestiture” shall mean a permanent disposition to a Person other than the
Company or any Subsidiary of a plant or other facility or property at which
Grantee performs a majority of Grantee’s services whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.



--------------------------------------------------------------------------------

  (e) Layoff: If (i) Grantee’s employment with the Company or a Subsidiary
terminates as the result of a layoff and (ii) Grantee is entitled to receive
severance pay pursuant to the terms of any severance pay plan of the Company in
effect at the time of Grantee’s termination of employment that provides for
severance pay calculated by multiplying Grantee’s base compensation by a
specified severance period, then Grantee shall Vest in a number of PRSUs equal
to the product of (x) the number of PRSUs in which Grantee would have Vested in
accordance with the terms and conditions of Section 3 if Grantee had remained in
the continuous employ of the Company or a Subsidiary from the Date of Grant
until the end of the Performance Period or the occurrence of a Change in Control
to the extent a Replacement Award is not provided, whichever occurs first,
multiplied by (y) a fraction (in no case greater than 1) the numerator of which
is the number of whole months from the Date of Grant through the end of the
specified severance period and the denominator of which is 36. PRSUs that Vest
in accordance with this Section 4(e) will be paid as provided for in
Section 6(a) of this Agreement. For purposes of this Agreement, a “layoff” shall
mean the involuntary termination by the Company or any Subsidiary of Grantee’s
employment with the Company or any Subsidiary due to (A) a reduction in force
leading to a permanent downsizing of the salaried workforce, (B) a permanent
shutdown of the plant, department or subdivision in which Grantee works, or
(C) an elimination of position.

 

  5. Forfeiture of PRSUs. Any PRSUs that have not Vested pursuant to Section 3
or Section 4 at the end of the Performance Period will be forfeited
automatically and without further notice after the end of the Performance Period
(or earlier if, and on such date that, Grantee ceases to be an employee of the
Company or a Subsidiary prior to the end of the Performance Period for any
reason other than as described in Section 4).

 

  6. Form and Time of Payment of PRSUs.

 

  (a) General. Subject to Section 5 and Section 6(b), payment for Vested PRSUs
will be made in cash or Common Shares (as determined by the Committee) between
January 1, 2015 and March 15, 2015.

 

  (b) Other Payment Event. Notwithstanding Section 6(a), to the extent that the
PRSUs are Vested on the date of a Change in Control, Grantee will receive
payment for Vested PRSUs in cash or Common Shares (as determined by the
Committee) on the date of the Change in Control; provided, however, that if such
Change in Control would not qualify as a permissible date of distribution under
Section 409A(a)(2)(A) of the Code, and the regulations thereunder, and where
Section 409A of the Code applies to such distribution, Grantee is entitled to
receive the corresponding payment on the date that would have otherwise applied
pursuant to Section 6(a).

 

  7. No Dividend Equivalents. No dividend equivalents will accrue, be credited
or be paid or payable with respect to the PRSUs.



--------------------------------------------------------------------------------

  8. Detrimental Activity and Recapture.

 

  (a) Notwithstanding anything in this Agreement to the contrary, in the event
that, as determined by the Committee, Grantee shall engage in Detrimental
Activity during employment with the Company or a Subsidiary, the PRSUs will be
forfeited automatically and without further notice at the time of that
determination notwithstanding any other provision of this Agreement.

 

  (b) If a Restatement occurs and the Committee determines that Grantee is
personally responsible for causing the Restatement as a result of Grantee’s
personal misconduct or any fraudulent activity on the part of Grantee, then the
Committee has discretion to, based on applicable facts and circumstances and
subject to applicable law, cause the Company to recover all or any portion (but
no more than 100%) of the PRSUs earned or payable to Grantee for some or all of
the years covered by the Restatement. The amount of any earned or payable PRSUs
recovered by the Company shall be limited to the amount by which such earned or
payable PRSUs exceeded the amount that would have been earned by or paid to
Grantee had the Company’s financial statements for the applicable restated
fiscal year or years been initially filed as restated, as reasonably determined
by the Committee. The Committee shall also determine whether the Company shall
effect any recovery under this Section 8(b) by: (i) seeking repayment from
Grantee; (ii) reducing, except with respect to any non-qualified deferred
compensation under Section 409A of the Code, the amount that would otherwise be
payable to Grantee under any compensatory plan, program or arrangement
maintained by the Company (subject to applicable law and the terms and
conditions of such plan, program or arrangement); (iii) by withholding, except
with respect to any non-qualified deferred compensation under Section 409A of
the Code, payment of future increases in compensation (including the payment of
any discretionary bonus amount) that would otherwise have been made to Grantee
in accordance with the Company’s compensation practices; or (iv) by any
combination of these alternatives. For purposes of this Agreement, “Restatement”
means a restatement of any part of the Company’s financial statements for any
fiscal year or years after 20            due to material noncompliance with any
financial reporting requirement under the U.S. securities laws applicable to
such fiscal year or years.

 

  9. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.

 

  10.

Adjustments. Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the number of PRSUs or kind of shares of stock or other
securities



--------------------------------------------------------------------------------

  underlying the PRSUs covered by this Agreement that the Committee may
determine to be equitably required to prevent any dilution or expansion of
Grantee’s rights under this Agreement that otherwise would result from any
(a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
separation, reorganization or partial or complete liquidation involving the
Company or (c) other transaction or event having an effect similar to any of
those referred to in Section 10(a) or 10(b) hereof. Furthermore, in the event
that any transaction or event described or referred to in the immediately
preceding sentence shall occur, the Committee may provide in substitution of any
or all of Grantee’s rights under this Agreement such alternative consideration
as the Committee may determine in good faith to be equitable under the
circumstances.

 

  11. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery of Common
Shares to Grantee or any other person under this Agreement, the number of Common
Shares to be delivered to Grantee or such other person shall be reduced (based
on the Market Value per Share as of the date the PRSUs become payable) to
provide for the taxes required to be withheld, with any fractional shares that
would otherwise be delivered being rounded up to the next nearest whole share.
In no event, however, shall the Company accept Common Shares for payment of
taxes in excess of required tax withholding rates. Unless otherwise determined
by the Committee at any time, Grantee may surrender Common Shares to satisfy any
tax obligations resulting from any such transaction. The Committee may, at its
discretion, adopt any alternative method of providing for taxes to be withheld

 

  12. Right to Terminate Employment. No provision of this Agreement will limit
in any way whatsoever any right that the Company or a Subsidiary may otherwise
have to terminate the employment of Grantee at any time.

 

  13. Relation to Other Benefits. Any economic or other benefit to Grantee under
this Agreement or the Plan will not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or a Subsidiary
and will not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.

 

  14. Amendments. Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable to this Agreement;
provided, however, that no amendment will adversely affect the rights of Grantee
with respect to the Common Shares or other securities covered by this Agreement
without Grantee’s consent. Notwithstanding the foregoing, the limitation
requiring the consent of Grantee to certain amendments will not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code.



--------------------------------------------------------------------------------

  15. Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.

 

  16. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

 

  17. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to Grantee. This Agreement and the
Plan shall be administered in a manner consistent with this intent. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the award of PRSUs covered hereby, subject to the
terms and conditions of the Plan and the terms and conditions herein above set
forth.

 

  Grantee Date:    

This Agreement is executed by the Company on this             day of
                    , 20                    .

 

The Timken Company By       William R. Burkhart   Sr. Vice President and General
Counsel